Citation Nr: 1136886	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-35 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for an eye disorder, claimed as an infection of the eyes and eyelids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, Appellant, had active duty service from November 1965 to October 1969, and May 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied service connection for hepatitis C, a bilateral knee disorder, a back disorder, and an eye disorder.  In his substantive appeal, the Veteran requested a Board hearing.  A hearing was scheduled for January 2011 and then rescheduled for March 2011, but the Veteran failed to report.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2010).


FINDINGS OF FACT

1.  The Veteran did not have any hepatitis C risk factors during service.

2.  The Veteran did not have chronic hepatitis C symptoms during service or continuous symptoms of hepatitis C since separation from service.

3.  The Veteran's hepatitis C is not causally or etiologically related to service.

4.  The Veteran did not have an in-service injury of the left or right knee.

5.  The Veteran did not have a chronic bilateral knee disorder during service and did not experience continuous symptoms of a bilateral knee disorder since separation from service.

6.  The Veteran does not currently have a left or right knee disability.  

7.  The Veteran did not have an in-service injury or disease of the back.

8.  The Veteran did not have symptoms of a chronic back disorder during service or continuous symptoms of a back disorder since separation from service.

9.  The Veteran's currently diagnosed back disorder is not related to service.

10.  The Veteran did not have an in-service injury or disease of the eyes, only a refractive error.

11.  The Veteran's eye disorder was not manifested during active service, and have not been continuous since separation from service.

12.  The Veteran's current eye disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated May 2006 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in May 2006 prior to the initial unfavorable decision in October 2006.  In this case, the May 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The RO attempted to provide the Veteran with a VA examination regarding his hepatitis C claim.  The Veteran was scheduled for an examination in May 2006, but failed to appear.  Significantly, a January 2010 supplemental statement of the case noted the Veteran's failure to report for the VA examination, and neither the Veteran nor his representative have claimed a lack of notice of the examination or any other good cause for not reporting to the examination.  The Board therefore proceeds on the basis that the Veteran simply failed to report.  Information from such an examination would have would have been relevant and potentially probative of the Veteran's contentions as to his hepatitis C.  Under these circumstances, the Board finds that VA has fulfilled the obligation to assist the Veteran and will proceed to determine the case without the aid of a current medical examination.  See Wood v. Derwiski, 1 Vet. App. 190,193 (1991) ("The duty to assist is not a one-way street.")  

For the remaining issues, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of disability of a bilateral knee disorder, a back disorder, or chronic eye infections.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 
  
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Service Connection for Hepatitis C

The Veteran contends that he incurred hepatitis C during service.  He reported that he had in-service risk factors of unprotected sexual activity, blood transfusion, and exposure to blood during a fight.

After a review of all the evidence of record, the Board finds that the evidence shows that the Veteran did not have chronic hepatitis C symptoms during service or continuous symptoms of hepatitis C since separation from service.  Service treatment records are silent regarding any complaints, treatment, or diagnosis of hepatitis C symptoms.  The Veteran's G-U System was clinically normal on the October 1969 separation examination.  The Veteran's laboratory findings were also negative.  On the April 1975 separation report of medical history, the Veteran reported  no liver trouble, jaundice, or hepatitis.  On the April 1975 separation report of medical examination, the Veteran's G-U system was again clinically normal.  

The Board finds the Veteran's later assertions of hepatitis C risk factors during service not to be credible.  The Veteran originally claimed his hepatitis C was due to exposure to blood during a fight while serving in the Navy.  He provided no further details as to the date or the people involved.  

After the Veteran was denied service connection based on his contention of exposure to blood during a fight, he added different purported in-service risk factors to a subsequent hepatitis C risk factor questionnaire.  In that document the Veteran wrote that he received a blood transfusion during basic training in 1965.  He also asserted that he had multiple sexual partners while serving in the Navy.  

A January 2004 VA treatment record shows a screening for hepatitis C risk factors.  On that form, the Veteran specifically did not note any blood transfusions, more than 10 sexual partners, or military exposure.  Additionally the Veteran did report a past medical history of substance abuse and use of street drugs.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board also notes that the Veteran changed his recollection of risk factors as the claim progressed.  He originally claimed that he was exposed to blood during a fight, but did not claim that risk factor when completing the hepatitis C risk factor questionnaire or at any later time in the claim process.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown,      7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board also notes that the Veteran did not claim that he received a blood transfusion during service or that he had multiple sexual partners during service until after he was denied service connection for hepatitis C.  Such statements made for VA disability compensation purposes are of lesser probative value than the contemporaneous medical records.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board notes that a blood transfusion is not a small medical complaint, but a serious medical procedure.  The Veteran's service treatment records are thorough showing treatment for multiple complaints throughout his active service.  The Board finds that in this instance, the lack of medical evidence of a transfusion weighs heavily against the Veteran's credibility.  

Based on the inconsistent statements by the Veteran regarding risk factors and the treatment records showing no history of blood transfusion, numerous sexual partners, or exposure during military service, the Board finds the Veteran's statements to be not credible.  Therefore, the Board finds that the Veteran was not exposed to any hepatitis C risk factors during service.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's hepatitis C is not causally related to his active service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the Veteran's active service to his present disability, the Board finds that the etiology of the Veteran's hepatitis C is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms of hepatitis C, which are non-medical in nature, that he may have experienced at any time; however, he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The Veteran was scheduled for a VA examination in May 2006.  The Veteran failed to appear and did not give good cause for his absence.  No medical evidence of record finds a relation between active duty service and the Veteran's hepatitis C.  

The record does not contain any indication that the Veteran's hepatitis C is causally related to his active service.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for hepatitis C.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Knee Disorder

The Veteran contends that he has a current bilateral knee disorder that was incurred during service, specifically he notes a collision between the U.S.S. Myles C. Fox DD-829 and an Australian ship in 1967.  The Veteran also alternatively suggests that his knees were injured while in the Army.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an in-service injury to either the left or right knee.  Treatment records are silent regarding any complaints, treatment, or diagnosis of knee injuries.  The Veteran's musculoskeletal system was noted as clinically normal on both the October 1969 and April 1975 separation examinations.  

Additionally, the Board notes that the Veteran is unsure of the onset of his knee problems.  He states that the condition may have begun in 1967 or may have begun in 1974.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of an injury or the onset of symptoms during service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Even if the Veteran had injured his knees during service, the Veteran would still not be entitled to service connection.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The record contains no evidence of a current disability.  The Veteran described only general knee problems and pain in his April 2006 claim.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran has not been diagnosed with any bilateral knee disability.  The Board notes that the Veteran sought treatment for a myriad of medical complaints during service and since discharge from service.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the knees.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Given the lack of injury during service, the lack of chronic symptoms during service or continuously following service, and the lack of a currently diagnosed knee disability, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral knees.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Back Disorder

The Veteran contends that he has a current back disorder that was incurred during service.  As with the knee claim, the Veteran specifically notes a collision between the U.S.S. Myles C. Fox DD-829 and an Australian ship in 1967.  The Veteran also again alternatively suggests that his back was injured while in the Army.

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of a back disorder.  The October 1969 and April 1975 separation examinations show a clinically normal spine and musculoskeletal system.  In April 1975, the Veteran noted no recurrent back pain on his separation report of medical history.  

The Board acknowledges that a post-service September 2006 private medical record showed mild grade I L5 on S1 retrolisthesis, disc space narrowing, and vacuum phenomenon consistent with degeneration.  This is the first and only record of a back disorder.  

The Board finds the Veteran's contention that his back disorder began during active service to be not credible.  The Board finds that the Veteran's more recently-reported history of continued symptoms of a back disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination in April 1975, he denied any history or complaints of symptoms of a back disorder. 

Specifically, the service separation examination report reflects that the Veteran was examined and his spine was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board also notes the extraordinary amount of time between separation from service and the first complaints or diagnosis of a back disorder.  The post-service medical evidence does not reflect a diagnosis related to the back for over 30 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1975) and initial reported symptoms related to a back disorder in approximately 2006 (over a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Additionally, the Veteran did not claim that symptoms of his back disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond, 
12 Vet. App. 341 (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

In his claim, the Veteran provided two separate possible dates for onset of his back disorder.  He asserted that his back disorder began either in 1967 or in 1975.  This inconsistency in the Veteran's account weighs against the Veteran's credibility as to the assertion of onset of symptomatology during service.  See Madden v. Gober, 125 F.3d 1477, 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The lack of specificity regarding the onset of the Veteran's back disorder indicates that the Veteran did not experience an injury during the 1967 collision.  Had the Veteran's back disability began at that time, he would not be unsure of the date of onset.  For these reasons, the Board finds the Veteran's claim of a back injury during service in 1967 not to be credible.  

Although the Veteran has a current back disability, the symptoms did not begin during service and the Veteran experienced no disease, injury, or event to which his current disability could be related.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a findings of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Eye Disorder

The Veteran also contends that he has a current chronic eye infection that is causally related to service.  The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of an eye disorder (other than refractive error) during service.  The Veteran was noted to have defective uncorrected vision bilaterally of 20/25 on the October 1969 separation examination.  The examiner noted that it was not considered disabling.  The Veteran specifically marked no on the April 1975 separation report of medical history when asked have you ever had or have you now eye trouble.  The examiner at that time also found the Veteran's eyes to be clinically normal.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

Other than any refractive error of the eyes, the Veteran has a current diagnosis of symptomatic blepharoconjunctivitis/rosacea (anterior and posterior) dry eye as seen in an October 2003 VA treatment record.  On his April 2006 claim form, the Veteran acknowledges that his current eye disorder began in 1985, 10 years after his separation from service.  Additionally, the Veteran has asserted no in-service complaints, injury, event, or disease, to which his current eye disorder could be related.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Here, service connection may not be granted as the disorder was not incurred in or aggravated by active service and is not the result of any disease, injury, or event that occurred during service.  Based on the lack of any event during service to which the Board could causally relate the Veteran's eye disorder, the Board finds that the weight of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hepatitis C is denied. 

Service connection for a bilateral knee disorder is denied. 

Service connection for a back disorder is denied.

Service connection for an eye disorder is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


